        Case 1:21-cv-00364-SAB Document 4 Filed 03/11/21 Page 1 of 1


 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                                     EASTERN DISTRICT OF CALIFORNIA

 7

 8   CRISTOBAL RAMOS QUIROZ aka                        1:21-cv-00364-SAB (PC)
     Cristobal Varela,
 9                                                     ORDER DIRECTING CLERK’S OFFICE TO
                          Plaintiff,                   SEND PLAINTIFF REGULAR CIVIL IN
10                                                     FORMA PAUPERIS APPLICATION AND
              v.                                       REQUIRING PLAINTIFF TO FILE REGULAR
11                                                     CIVIL IN FORMA PAUPERIS APPLICATION
     UNITED STATES OF AMERICA,                         OR PAY FILING FEE IN FULL WITHIN
12                                                     THIRTY DAYS
                          Defendant.
13

14            Plaintiff has filed this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403

15   U.S. 388 (1971). Plaintiff neither filed an application to proceed in forma pauperis on the correct

16   form nor paid the $402.00 filing fee in full. Accordingly, it is HEREBY ORDERED that:

17            1.      The Clerk’s Office shall send plaintiff a regular civil in forma pauperis

18                    application;

19            2.      Within thirty (30) days from the date of service of this order, plaintiff shall either

20                    file a completed regular civil in forma pauperis application or pay the $402.00

21                    filing fee in full; and

22            3.      Failure to obey this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25   Dated:        March 11, 2021
                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
